Case 1:19-cv-00160-IMK-MJA Document 439 Filed 06/11/21 Page 1 of 6 PageID #: 4825



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  CYNTHIA D. PAJAK,

                     Plaintiff,

  v.                                            CIVIL ACTION NO. 1:19CV160
                                                       (Judge Keeley)

  UNDER ARMOUR, INC.;
  UNDER ARMOUR RETAIL, INC.; and
  BRIAN BOUCHER;

                     Defendants.

                MEMORANDUM ORDER AND OPINION DENYING BRIAN
             BOUCHER’S MOTION TO CERTIFY QUESTION TO THE WEST
             VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 297]

                                          I.

        On   March   5,   2021,   the   Court   granted   the   motion   of   the

  defendants, Under Armour, Inc., and Under Armour Retail, Inc.

  (collectively, "Under Armour"), to certify a legal question to the

  Supreme Court of Appeals of West Virginia (Dkt. Nos. 130; 290) and

  it proposed the following questions for certification:

        1.    Whether an “employer” as defined in West Virginia
              Code § 5-11-3(d) means one who employs twelve or
              more persons working within the state for twenty or
              more calendar weeks in the calendar year the
              discrimination allegedly took place or in the
              preceding calendar year?

        2.    Whether a corporate employer is a “person” as
              defined in West Virginia Code § 5-11-3(a),
              regardless of whether it is also an “employer” as
              defined in § 5-11-3(d)?

  (Dkt. No. 290 at 16).
Case 1:19-cv-00160-IMK-MJA Document 439 Filed 06/11/21 Page 2 of 6 PageID #: 4826
  PAJAK V. UNDER ARMOUR                                                  1:19CV160

               MEMORANDUM ORDER AND OPINION DENYING          BRIAN
            BOUCHER’S MOTION TO CERTIFY QUESTION TO          THE WEST
            VIRGINIA SUPREME COURT OF APPEALS [DKT.          NO. 297]
         On March 15, 2021, the parties provided             their respective

  comments and proposed reformulations of these questions (Dkt. Nos.

  297,    298,   299).   In   addition,       the   defendant,   Brian    Boucher

  (“Boucher”), moved the Court to certify a third legal question:

         Whether a cause of action under the West Virginia Human
         Rights Act may properly be maintained against a “person”
         as defined in West Virginia Code Section 5-11-3(a) based
         upon an alleged violation of [West Virginia] Code
         Section 5-11-9(7) when the employer of both the
         complaining employee and employee’s supervisor is not a
         covered “employer” under the Act as defined in West
         Virginia Code Section 5-11-3(d)?

  (Dkt. No. 297 at 1). For the reasons that follow, the Court DENIES

  Boucher’s motion to certify this question to the Supreme Court of

  Appeals (Dkt. No. 297).

                                          II.

         Certification of Boucher’s proposed question is inappropriate

  under the Uniform Certification of Questions of Law Act, (“UCQLA”),

  W. Va. Code § 51–1A–1, et seq., because controlling precedent from

  the Supreme Court of Appeals resolves this issue.

                                          III.
         In 2012, Under Armour hired the plaintiff, Cynthia Pajak

  ("Pajak"), as its “Regional Director - East and Canada” (Dkt. No.

  291 at 4). Her direct supervisor was Boucher, Under Armour’s “Head

  of Stores - NA and Global Retail Operations.” Id. Count II of

  Pajak’s amended complaint states a claim for Violations of the


                                          2
Case 1:19-cv-00160-IMK-MJA Document 439 Filed 06/11/21 Page 3 of 6 PageID #: 4827
  PAJAK V. UNDER ARMOUR                                              1:19CV160

             MEMORANDUM ORDER AND OPINION DENYING BRIAN
          BOUCHER’S MOTION TO CERTIFY QUESTION TO THE WEST
          VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 297]
  West Virginia Human Rights Act against Under Armour and Boucher.

  Id. at 17.

        In its Memorandum Opinion and Order dated June 11, 2021, the

  Court concluded that, because Under Armour did not employ twelve

  employees    within   the   State   of    West   Virginia,   it   is   not   an

  “employer” under the WVHRA (Dkt. No. 438). Boucher contends that

  “if his employer cannot be held responsible under the WVHRA per

  the numerosity requirement of the [WVHRA], then [neither can he]

  as his only contact with [Pajak] was through his employment with

  Under Armour” (Dkt. No. 297 at 2).

        “A federal court exercising diversity jurisdiction is obliged

  to apply the substantive law of the state in which it sits.” Volvo

  Const. Equip. N. Am. v. CLM Equip. Co., Inc., 386 F.3d 581, 599-

  600 (4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S.

  64, 79 (1938)). In West Virginia, “[w]hen a statute is clear and

  unambiguous and the legislative intent is plain the statute should

  not be interpreted by the courts, and in such case it is the duty

  of the courts not to construe but to apply the statute.” Syl. Pt.

  1, W. Va. Radiologic Technology Bd. v. Darby, 427 S.E.2d 486 (W.

  Va. 1993).

        Under the WVHRA, a “person” is “one or more individuals,

  partnerships,    associations,      organizations,    corporations,     labor

  organizations,     cooperatives,     legal   representatives,      trustees,

                                        3
Case 1:19-cv-00160-IMK-MJA Document 439 Filed 06/11/21 Page 4 of 6 PageID #: 4828
  PAJAK V. UNDER ARMOUR                                             1:19CV160

             MEMORANDUM ORDER AND OPINION DENYING BRIAN
          BOUCHER’S MOTION TO CERTIFY QUESTION TO THE WEST
          VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 297]
  trustees in bankruptcy, receivers and other organized groups of

  persons.” Id. § 5-11-3(a). The Supreme Court of Appeals “[has]

  liberally construed [the WVHRA] to accomplish its objectives and

  purposes.” Conrad v. ARA Szabo, 480 S.E.2d 801, 815 (1996) (citing

  W. Va. Code § 5–11–15). Accordingly, it has held that the WVHRA

  imposes liability on a variety of defendants, including other

  persons and employees. See e.g., Syl. Pt. 4, Holstein v. Norandex,

  Inc., 461 S.E.2d 473, 476 (W. Va. 1995) (“A cause of action may be

  maintained by a plaintiff . . . against another employee under the

  [WVHRA].”) Sly. Pt. 9, Hanlon v. Chambers, 464 S.E.2d 741 (W. Va.

  1995) (“A supervisory employee can state a claim for relief against

  an employer on the basis of a hostile work environment created by

  one or more subordinate employees . . . .”); Michael v. Appalachian

  Heating, LLC, 701 S.E.2d 116, 117–18 (2010) (“An insurance company

  is included within the meaning of the term “person” as used in W.

  Va. Code § 5–11–9(7).”).

          As an individual, Boucher is a “person” to whom the WVHRA

  applies. This is so regardless of the fact that he only interacted

  with Pajak as an Under Armour employee and the WVHRA may not apply

  to Under Armour. See Holstein, 461 S.E.2d at 476 (holding that the

  plaintiff’s former manager was a “person” who aided and abetted

  their     employer’s   unlawful    act   of   discrimination).      Despite

  Boucher’s contention otherwise, the WVHRA does not require the

                                       4
Case 1:19-cv-00160-IMK-MJA Document 439 Filed 06/11/21 Page 5 of 6 PageID #: 4829
  PAJAK V. UNDER ARMOUR                                              1:19CV160

              MEMORANDUM ORDER AND OPINION DENYING          BRIAN
           BOUCHER’S MOTION TO CERTIFY QUESTION TO          THE WEST
           VIRGINIA SUPREME COURT OF APPEALS [DKT.          NO. 297]
  plaintiff’s employer to be found liable prior             to a plaintiff’s

  assertion    of   supervisory      liability.   As   such,   it   would   be

  inappropriate for the Court to read such a requirement into the

  WVHRA. See Banker v. Banker, 474 S.E.2d 265, 476-477 (W. Va. 1996)

  (“It is not for [courts] arbitrarily to read into [a statute] that

  which it does not say.”).

         In support of his motion to certify, Boucher points out that,

  in Williamson v. Greene, 490 S.E.2d 23 (W. Va. 1997), a circuit

  court certified the following question to the Supreme Court of

  Appeals:

         III. Question: Can an employee maintain an action
         directly    against    her    supervisor    for    sexual
         discrimination/harassment under the West Virginia Human
         Rights Act for actions of a “statutory employer” even
         though the employer of both the accused supervisor and
         complaining employee lacks a sufficient number of
         employees to be subject to the West Virginia Human Rights
         Act?

  Id. at 26. The Williamson court, however, declined to answer this

  question because the plaintiff never addressed it in her brief.

  Id. at n.12.

         Even so, the question presented in this case substantially

  differs from that in Williamson. There, the plaintiff sought to

  hold   her   former   supervisor    liable   for   her   former   employer’s

  discriminatory conduct. Here, Pajak argues that Boucher is liable

  for his own discriminatory acts. Specifically, Pajak alleges that


                                        5
Case 1:19-cv-00160-IMK-MJA Document 439 Filed 06/11/21 Page 6 of 6 PageID #: 4830
  PAJAK V. UNDER ARMOUR                                             1:19CV160

             MEMORANDUM ORDER AND OPINION DENYING           BRIAN
          BOUCHER’S MOTION TO CERTIFY QUESTION TO           THE WEST
          VIRGINIA SUPREME COURT OF APPEALS [DKT.           NO. 297]
  Boucher placed her on a pretextual performance            improvement plan

  prior to terminating her in retaliation for reporting problematic

  workplace conduct that constituted a hostile work environment.

          Therefore, the plain language of the WVHRA and the controlling

  precedent from the Supreme Court of Appeals establish that Boucher

  is a person as defined in § 5-11-3(a) who may be liable to Pajak

  under    the   WVHRA   for   his   own   unlawful   discriminatory   conduct

  regardless of whether the WVHRA also applies to Under Armour.

                                           IV.

          For the reasons discussed, the Court DENIES Boucher’s motion

  to certify.

          It is so ORDERED.

          The Clerk SHALL transmit copies of this Memorandum Opinion to

  counsel of record.

  DATED: June 11, 2021.


                                       /s/ Irene M. Keeley
                                       IRENE M. KEELEY
                                       UNITED STATES DISTRICT JUDGE




                                           6
